Name: 2005/13/EC:Commission Decision of 3 January 2005 amending Decision 2001/881/EC drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (notified under document number C(2004) 5598)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  animal product;  agricultural policy
 Date Published: 2005-01-08; 2005-10-14

 8.1.2005 EN Official Journal of the European Union L 6/8 COMMISSION DECISION of 3 January 2005 amending Decision 2001/881/EC drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (notified under document number C(2004) 5598) (Text with EEA relevance) (2005/13/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 6(2) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 6(4) thereof, Whereas: (1) The maintenance of secure borders to prevent the introduction of potentially harmful organisms both for animal health and public health is vital, and the proper enforcement of Community legislation must be monitored by the Food and Veterinary Office of the Commission. (2) Commission Decision 2001/881/EC (3) sets down the frequency of inspections to be carried out by the Commission in border inspection posts in the Community in particular as regards the infrastructure, equipment and working of the border inspection post. (3) Since the introduction of harmonised standards for facilities in border inspection posts by Commission Decision 2001/812/EC (4), the majority of border inspection posts now fulfil the minimum requirements in relation to such facilities. (4) The maintenance of effective controls on imports depends both upon proper facilities being available and upon effective implementation of procedures laid down in veterinary checks legislation, and the latter should now be the main focus of missions carried out by the Food and Veterinary Office. (5) Commission Regulation (EC) No 745/2004 (5) laying down measures with regard to imports of products of animal origin for personal consumption gives a legal framework for Member States to carry out controls at all points of entry into the Community in addition to controls in border inspection posts under the veterinary checks regime; such controls outside border inspection posts should also be monitored by the Food and Veterinary Office. (6) The frequency and scope of missions by the Food and Veterinary Office to review import controls at border inspection posts in Member States should be decided on the basis of risks to the animal and public health in the Community, after consideration of all the information available to the Commission, including patterns of trade in the Community, statistical data available under veterinary legislation, the results of previous missions by the Office, any identified problem areas, and any other relevant information. (7) Decision 2001/881/EC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2001/881/EC is replaced by the following text: Article 2 1. The Commission veterinary experts will carry out regular inspections in the Member States in cooperation with Member States experts to review compliance with Community legislation on import controls at the border inspection posts listed in the Annex. Missions will be aimed at assessing risks to animal and public health in the Community and shall review all aspects of implementation of Community legislation on veterinary import control, including infrastructure, equipment and procedures. 2. The Commission, after consultation with the Member State concerned, may also review controls carried out with regard to animal or public health on imports and on passengers personal luggage at other points of entry not listed as border inspection posts. 3. Inspections by the Commission veterinary experts will be based upon assessment of all relevant factors as detailed in paragraph 4 and the potential risks and impact of those factors for animal health and public health in the Community. 4. The Commission establishes destination and frequency priorities when planning missions of the Food and Veterinary Office, taking into account the history of previous inspections made in any Member State, the data collected under the TRACES system, information reported by Member States under Commission Regulation (EC) No 745/2004 and the following parameters:  the quantitative and qualitative patterns of trade concerning any Member State, including the type and species of animals or of products concerned, and their country of origin,  relevant information concerning possible illegal imports and the potential risk of introduction of disease,  information available under the Rapid Alert system,  any other relevant information. 5. Each year the Commission shall send to the Member States a copy of the inspection report for all border inspection posts visited in the previous 12 months together with a report concerning the evolution of the general situation of the agreed border inspection posts. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (3) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2004/608/EC (OJ L 274, 24.8.2004, p. 15). (4) OJ L 306, 23.11.2001, p. 28. (5) OJ L 122, 26.4.2004, p. 1.